      Case 3:20-cv-00777-GPC-LL Document 2 Filed 05/21/20 PageID.27 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   EFRAIN BARRIOS,                                     Case No.: 3:20-cv-0777-GPC-LL
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   FEDERAL JUDGE, et al.,
15                                  Respondents.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254.
19              FAILURE TO SATISFY THE FILING FEE REQUIREMENT
20         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21   forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
22   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the
23   case without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254. If Petitioner wishes to
24   proceed with this case, he must submit, no later than July 13, 2020, a copy of this Order
25   with the $5.00 fee or with adequate proof of his inability to pay the fee.
26                     FAILURE TO NAME A PROPER RESPONDENT
27         Furthermore, review of the Petition reveals that Petitioner has failed to name a
28   proper respondent. On federal habeas, a state prisoner must name the state officer having

                                                     1
                                                                                  3:20-cv-0777-GPC-LL
      Case 3:20-cv-00777-GPC-LL Document 2 Filed 05/21/20 PageID.28 Page 2 of 5


 1   custody of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.
 2   1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction
 3   when a habeas petition fails to name a proper respondent. See id.
 4         The warden is the typical respondent. However, “the rules following section 2254
 5   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
 6   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
 7   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory
 8   committee’s note). If “a petitioner is in custody due to the state action he is challenging,
 9   ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
10   (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
11   advisory committee’s note).
12         A long standing rule in the Ninth Circuit holds “that a petitioner may not seek [a writ
13   of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is in
14   custody.   The actual person who is [the] custodian [of the petitioner] must be the
15   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
16   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
17   person who will produce “the body” if directed to do so by the Court. “Both the warden
18   of a California prison and the Director of Corrections for California have the power to
19   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
20         Here, Petitioner has incorrectly named “Federal Judge” and “Chief Immigration
21   Judge” as Respondents. In order for this Court to entertain the Petition filed in this action,
22   Petitioner must name the warden in charge of the state correctional facility in which
23   Petitioner is presently confined or the Secretary of the California Department of
24   Corrections and Rehabilitation. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir.
25   1992) (per curiam).
26   ///
27   ///
28   ///

                                                    2
                                                                                  3:20-cv-0777-GPC-LL
      Case 3:20-cv-00777-GPC-LL Document 2 Filed 05/21/20 PageID.29 Page 3 of 5


 1       FAILURE TO STATE A COGNIZABLE CLAIM ON FEDERAL HABEAS
 2         Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
 3   Petitioner has failed to allege that his state court conviction or sentence violates the
 4   Constitution of the United States.
 5         Title 28, United States Code, § 2254(a), sets forth the following scope of review
 6   for federal habeas corpus claims:
 7                       The Supreme Court, a Justice thereof, a circuit judge, or a
                  district court shall entertain an application for a writ of habeas
 8
                  corpus in behalf of a person in custody pursuant to the
 9                judgment of a State court only on the ground that he is in
                  custody in violation of the Constitution or laws or treaties of the
10
                  United States.
11
12   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th
13   Cir. 1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v.
14   Shimoda, 800 F.2d 1463, 1464-65 (9th Cir. 1986). Thus, to present a cognizable federal
15   habeas corpus claim under § 2254, a state prisoner must allege both that he is in custody
16   pursuant to a “judgment of a State court,” and that he is in custody in “violation of the
17   Constitution or laws or treaties of the United States.” See 28 U.S.C. § 2254(a).
18         Here, Petitioner’s claim concerns his immigration status. Petitioner argues that he
19   was born in the United States and is therefore a United States citizen. (See Pet., ECF No.
20   1 at 3.) In no way, however, does Petitioner claim his incarceration in a California
21   Department of Corrections and Rehabilitation facility is “in violation of the Constitution
22   or laws or treaties of the United States.” 28 U.S.C. § 2254.
23         Further, the Court notes that Petitioner cannot simply amend his Petition to state a
24   federal habeas claim and then refile the amended petition in this case. He must exhaust
25   state judicial remedies before bringing his claims via federal habeas. State prisoners who
26   wish to challenge their state court conviction must first exhaust state judicial remedies.
27   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust
28   state judicial remedies, a California state prisoner must present the California Supreme

                                                    3
                                                                                  3:20-cv-0777-GPC-LL
      Case 3:20-cv-00777-GPC-LL Document 2 Filed 05/21/20 PageID.30 Page 4 of 5


 1   Court with a fair opportunity to rule on the merits of every issue raised in his or her
 2   federal habeas petition. See 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34.
 3   Moreover, to properly exhaust state court judicial remedies a petitioner must allege, in
 4   state court, how one or more of his or her federal rights have been violated. The Supreme
 5   Court in Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given
 6   the opportunity to correct alleged violations of prisoners’ federal rights, they must surely
 7   be alerted to the fact that the prisoners are asserting claims under the United States
 8   Constitution.” Id. at 365-66 (emphasis added). For example, “[i]f a habeas petitioner
 9   wishes to claim that an evidentiary ruling at a state court trial denied him the due process
10   of law guaranteed by the Fourteenth Amendment, he must say so, not only in federal
11   court, but in state court.” Id. (emphasis added).
12         Additionally, the Court cautions Petitioner that under the Antiterrorism and
13   Effective Death Penalty Act of 1996, a one-year period of limitation shall apply to a
14   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
15   State court. The limitation period shall run from the latest of:
16                      (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time for
17
                  seeking such review;
18
                        (B) the date on which the impediment to filing an
19
                  application created by State action in violation of the
20                Constitution or laws of the United States is removed, if the
                  applicant was prevented from filing by such State action;
21
22                       (C) the date on which the constitutional right asserted
                  was initially recognized by the Supreme Court, if the right has
23
                  been newly recognized by the Supreme Court and made
24                retroactively applicable to cases on collateral review; or
25
                         (D) the date on which the factual predicate of the claim
26                or claims presented could have been discovered through the
                  exercise of due diligence.
27
28   28 U.S.C. § 2244(d)(1)(A)-(D) (West Supp. 2002).

                                                   4
                                                                                 3:20-cv-0777-GPC-LL
      Case 3:20-cv-00777-GPC-LL Document 2 Filed 05/21/20 PageID.31 Page 5 of 5


 1         The Court also notes that the statute of limitations does not run while a properly
 2   filed state habeas corpus petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza,
 3   183 F.3d 1003, 1006 (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000)
 4   (holding that “an application is ‘properly filed’ when its delivery and acceptance [by the
 5   appropriate court officer for placement into the record] are in compliance with the
 6   applicable laws and rules governing filings.”). However, absent some other basis for
 7   tolling, the statute of limitations does run while a federal habeas petition is pending.
 8   Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
 9                                         CONCLUSION
10         Accordingly, the Court DISMISSES the Petition without prejudice due to
11   Petitioner’s failure to satisfy the filing fee requirement, failure to name a proper
12   respondent and failure to state a cognizable claim. To have this case reopened, Petitioner
13   must, no later than July 13, 2020: (1) either pay the filing fee or provide adequate proof
14   of his inability to pay and (2) file a First Amended Petition in conformance with this
15   Order. For Petitioner’s convenience, a blank petition form and a blank in forma
16   pauperis application are included with this Order.
17   IT IS SO ORDERED.
18   Dated: May 21, 2020
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                  3:20-cv-0777-GPC-LL
